*836Appeal, insofar as taken from that portion of the Appellate Division order which affirmed the denial of appellant’s cross motion for sanctions, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from the remainder of the Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that part of the Appellate Division order does not finally determine the action within the meaning of the Constitution.